In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-229 CV

____________________


AMERICAN LEGAL SERVICES, INC., 

TRUSTEE FOR MEDOC TRUST, Appellant


V.


JACQUES S. JAIKARAN, M.D., Appellee




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 04-04-02825-CV




MEMORANDUM OPINION (1)
	The appellant, American Legal Services, Inc., Trustee for Medoc Trust, and the
appellee, Jacques S. Jaikaran, M.D., filed a joint motion to dismiss this accelerated appeal
with prejudice.  The parties allege they have settled all disputes and agreed to dismiss this
appeal.  The Court finds that the motion is voluntarily made by the parties through their
attorneys of record prior to any decision of this Court and should be granted.  Tex. R.
App. P. 42.1(a)(1), (2).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  All costs are assessed against the incurring party.	
									PER CURIAM
Opinion Delivered July 22, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.